          Case 1:17-cv-09972-ER Document 52 Filed 04/22/21 Page 1 of 2




                               UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF NEW YORK


  AMERICAN CIVIL LIBERTIES UNION et
  al.,

           Plaintiffs,
                                                     No. 17 Civ. 9972 (ER)
                         v.

  U.S. DEPARTMENT OF DEFENSE et al.,

           Defendants.



  THE NEW YORK TIMES COMPANY,

           Plaintiff,

                         v.                          No. 20 Civ. 43 (ER)

  U.S. DEPARTMENT OF DEFENSE,

           Defendant.




                                 REVISED SCHEDULING ORDER

       WHEREAS defendants have filed a letter-motion seeking, with the consent of plaintiffs,

an adjournment of the briefing schedule set forth in this Court’s memo-endorsed Order dated

February 19, 2021, in these actions brought pursuant to the Freedom of Information Act

(“FOIA”), 5 U.S.C. § 552,

       IT IS HEREBY ORDERED THAT the briefing schedule set forth in the Court’s

February 19, 2021 Order is adjourned. The government will produce a redacted version of the

document sought in the plaintiffs’ FOIA requests by April 30, 2021. The parties will meet and




                                             -1-
          Case 1:17-cv-09972-ER Document 52 Filed 04/22/21 Page 2 of 2




confer and submit a status report by May 28, 2021. To the extent any issues remain to be

litigated, the status report will include a proposed briefing schedule.


SO ORDERED.

Dated: April 22, 2021
New York, New York
                                                      HONORABLE EDGARDO RAMOS
                                                      United States District Judge




                                                -2-
